   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 1 of 10 PageID# 1



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 RUSH HOUR LIVE ESCAPE GAMES LLC,                     COMPLAINT

        Plaintiff,                                    JURY TRIAL DEMANDED

                v.                                    Civil Action No.: 3:20-cv-323

 MESA UNDERWRITERS SPECIALTY
 INSURANCE COMPANY d/b/a MUSIC,

        Defendant.


       Plaintiff Rush Hour Live Escape Games LLC (“Plaintiff’ or “Rush Hour”) brings this

Complaint alleging against Defendant Mesa Underwriters Specialty Insurance Company

(“Defendant” or “MUSIC”) as follows:

                                    NATURE OF THE CASE

       1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with the Defendant.

       2.      In light of the global coronavirus disease 2019 (“COVID-19”) pandemic and state

and local government orders (“Civil Authority Orders”) mandating that all non-essential in store

businesses must shut down, Plaintiff shut its doors for customers on March 17, 2020.

       3.      Plaintiff’s insurance policy provides coverage for all non-excluded business losses,

and thus provides coverage here.

       4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been incurred in an amount greater than $150,000.00.

                                         JURISDICTION




                                                  1
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 2 of 10 PageID# 2



       5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332. There is complete diversity of citizenship between Plaintiff. Plaintiff is a Limited Liability

Company whose members, Paul Wood and Cheryl Wood are citizens of the Commonwealth of

Virginia. Also, Plaintiff’s additional members, Phillip Munro is a citizen of Canada and

Chesapeake Renal Properties, LLC whose principal place of business is in Virginia. Further, the

amount in controversy necessary for diversity jurisdiction over a declaratory judgment action is

measured by the value of the alleged business losses. Id. § 1332(a). Plaintiff has suffered business

losses in an amount greater than $150,000.00.

       6.      This Court has personal jurisdiction over Defendant MUSIC. At all relevant times

Defendant has engaged in substantial business activities in Virginia. At all relevant times

Defendant transacted, solicited, and conducted business in Virginia through its employees, agents,

and/or sales representatives, and derived substantial revenue from such business in Virginia.

Further, Defendant purposefully availed itself of the benefits and privileges of Virginia jurisdiction

by selling Plaintiff insurance in Virginia which is the subject of the dispute in this matter.

       7.      Venue is proper in the Eastern District of Virginia because Defendant transacts

business in this District and because a substantial part of the events giving rise to this claim,

including Defendant’s sale of business interruption insurance to Plaintiff, occurred in this District.

                                             PARTIES

       8.      At all relevant times, Plaintiff Rush Hour is authorized to do business in Virginia.

Rush Hour owns, operates, manages, and/or controls a location at 1 Town Centre Boulevard, Suite

3100, Fredericksburg, Virginia 22407. Plaintiff’s business is owned by Paul Wood and Cheryl

Wood. Paul and Cheryl Wood are citizens of Virginia.




                                                  2
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 3 of 10 PageID# 3



         9.    Defendant, MUSIC is an insurance carrier that provides business interruption

insurance to Plaintiff. MUSIC is headquartered at 6263 North Scottsdale Road, Scottsdale, Arizona

85250.

         10.   At all relevant times, Defendant issued an insurance policy to Rush Hour (policy

number is MP0048001002443) that included coverage for business interruption losses incurred by

Rush Hour for the period from August 22, 2019 through August 22, 2020. See Letter from

Defendant addressing Plaintiff’s policy, attached as Exhibit 1.

         11.   The policy, currently in full effect, includes coverage for, among other things,

personal property, business income and extra expense, contamination coverage and additional

coverage.

         12.   Plaintiff Rush Hour submitted a claim on March 26, 2020 for a date of loss of March

17, 2020 pursuant to its policy. Defendant rejected Plaintiff’s coverage, finding that the Civil

Authority Coverage did not apply because Plaintiff did not suffer damage to its property.

Defendant also denied coverage under Contingent Business Interruption because of lack of damage

to the property.

                                   FACTUAL BACKGROUND

  I.     Insurance Coverage

         13.   Plaintiff faithfully paid policy premiums to Defendant, specifically to provide,

among other things, additional coverages in the event of business interruption or closures by order

of Civil Authority and for business loss for property damage.

         14.   Under the Policy, insurance is extended to apply to the actual loss of business

income sustained and the actual, necessary and reasonable extra expenses incurred when access to

the Insured Properties is specifically prohibited by order of a Civil Authority as the direct result of



                                                  3
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 4 of 10 PageID# 4



a covered cause of loss to property in the immediate area of Plaintiff’s Insured Properties. This

additional coverage is identified as coverage under “Civil Authority.”

       15.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct physical loss or direct physical damage unless the loss is specifically

excluded or limited in the Policy.

       16.     Nonetheless, based on information and belief, Defendant has accepted Plaintiff’s

policy premiums with no intention of providing coverage for business losses resulting from the

orders of a Civil Authority that the business be shutdown, or any related property damage.

 II.   The COVID-19 Pandemic

       17.     The scientific community, and those personally affected by the virus, recognize the

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

Properties would be a direct physical loss requiring remediation to clean the surfaces of the shop.

       18.     On information and belief, the virus that causes COVID-19 remains stable and

transmittable: in airborne aerosols for up to three hours; on copper for up to four hours; on

cardboard for up to 24 hours; and on plastic and stainless steel for up to two to three days. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces             (last

visited April 9, 2020).

       19.     The CDC has issued a guidance recommending that gatherings of more than 10

people must not occur. People in congregate environments, which are places where people live,

eat, and sleep in close proximity, face increased danger of contracting COVID-19.

       20.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.



                                                 4
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 5 of 10 PageID# 5



        21.     China, Italy, France, and Spain have implemented procedures requiring the

cleaning and disinfection of public areas prior to allowing them to re-open publicly due to COVID-

19 contamination.

III.    Civil Authority

        22.     On March 12, 2020, the Governor of Virginia declared a Public Health Emergency

related to the COVID-19 pandemic.

        23.     On March 13, 2020, all K-12 schools in Virginia were closed.

        24.     On March 17, 2020, the Governor of Virginia prohibited public establishments from

servicing more than 10 people in an establishment.

        25.     On March 24, 2020, the Governor of Virginia issued an order requiring the closure

of non-essential businesses, including businesses like the Plaintiff. This order was originally

intended to remain in effect until at least April 30, 2020. It has since been extended until June 10,

2020.

        26.     As a direct consequence of the stay-at-home orders for public safety issued by the

Governor of Virginia, Plaintiff’s business have been unable to operate. Accordingly, Plaintiff

submitted a claim to its insurance carrier seeking coverage related to such losses.

        27.     Further, on April 10, 2020 President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff:

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period of time. And businesses have had to
                draw down their credit lines. Are you concerned Mr. President that
                that may hobble the U.S. economy, all of that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?

                PRESIDENT TRUMP: Well it’s something that we’ve already
                suggested, we’re talking to them. Business interruption insurance,
                I’d like to see these insurance companies—you know you have

                                                   5
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 6 of 10 PageID# 6



               people that have paid. When I was in private I had business
               interruption. When my business was interrupted through a hurricane
               or whatever it may be, I’d have business where I had it, I didn’t
               always have it, sometimes I had it, sometimes, I had a lot of different
               companies. But if I had it I’d expect to be paid. You have people. I
               speak mostly to the restaurateurs, where they have a restaurant,
               they’ve been paying for 25, 30, 35 years, business interruption.
               They’ve never needed it. All of a sudden they need it. And I’m very
               good at reading language. I did very well in these subjects, OK. And
               I don’t see the word pandemic mentioned. Now in some cases it is,
               it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
               referenced. And they don’t want to pay up. I would like to see the
               insurance companies pay if they need to pay, if it’s fair. And they
               know what’s fair, and I know what’s fair, I can tell you very quickly.
               But business interruption insurance, that’s getting a lot money to a
               lot of people. And they’ve been paying for years, sometimes they
               just started paying, but you have people that have never asked for
               business interruption insurance, and they’ve been paying a lot of
               money for a lot of years for the privilege of having it, and then when
               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We can’t let that happen.

See https://youtu.be/_cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       28.     The President is articulating a few core points:

               a. Business interruption is a common type of insurance.

               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. The COVID-19 pandemic should be covered unless there is a specific exclusion
                  for pandemics.

               d. If insurers deny business loss coverage due to the COVID-19 pandemic, they
                  would be acting in bad faith.

       29.     The Civil Authority Orders and proclamations referenced herein, as they relate to

the closure of all “non-life- sustaining businesses,” evidence an awareness on the part of both state

and local governments that COVID-19 causes damage to property. This is particularly true for

businesses such as Plaintiff’s, where customer or client interaction and personal contact results in

a heightened risk of the property becoming contaminated.


                                                 6
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 7 of 10 PageID# 7



IV.       Impact on Plaintiff

          30.    As a result of the Civil Authority Orders referenced herein, Plaintiff was required

to shut its doors to customers and cease business operations on March 17, 2020 and continues to

be shutdown.

          31.    Prior to March 17, 2020, Plaintiff was opened from Monday thru Thursday, 10:00

am - 10:00 pm; Friday thru Saturday, 10:00 am - 11:00 pm; and Sunday, 11:00 am - 8:00 pm.

          32.    Plaintiff’s business is not a closed environment, and because people – staff,

customers, community members, and others – constantly cycle in and out of the establishment,

there is an ever-present risk that the Insured Property is contaminated and would continue to be

contaminated.

          33.    Businesses like the Plaintiff’s are also more susceptible to being or becoming

contaminated, as both respiratory droplets and fomites are more likely to be retained on the Insured

Properties and remain viable for far longer as compared to a facility with open-air ventilation.

          34.    Plaintiff’s business is also highly susceptible to rapid person-to-property

transmission of the COVID-19 virus, and vice-versa, because the service nature of the business

places staff and customers in close proximity to business property and to one another.

          35.    The COVID-19 virus is physically impacting Plaintiff. Any effort by the Defendant

to deny the reality that the COVID-19 virus has caused Plaintiff physical loss and damage would

constitute a false and potentially fraudulent misrepresentation that could endanger Plaintiff and the

public.

          36.    A declaratory judgment determining that the coverage provided under the Policy

will prevent the Plaintiff from being left without bargained-for coverage required to ensure the

survival of Plaintiff’s business due to the shutdown caused by the Civil Authorities’ Orders. As a

result of these Orders, Plaintiff has incurred, and continues to incur, among other things, a

                                                  7
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 8 of 10 PageID# 8



substantial loss of business income and additional expenses, which losses are covered under the

terms of the Policy.

                                      CAUSE OF ACTION

                                   DECLARATORY RELIEF

       37.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

       38.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       39.     An actual controversy has arisen between Plaintiff and the Defendant as to the

rights, duties, responsibilities and obligations of the parties under the terms of the Policy in that

Plaintiff contends and, on information and belief, the Defendant disputes and denies that:

               a. The Civil Authority Orders constitute a prohibition of access to Plaintiff’s
                  Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Civil Authority Orders trigger coverage under the terms of the Policy;

               d. The Policy provides coverage to Plaintiff for any current and future Civil
                  Authority closures of its business in Virginia due to physical loss or damage
                  directly or indirectly from the COVID-19 pandemic under the Civil Authority
                  coverage parameters;

               e. The Policy provides business income coverage in the event that the COVID-19
                  pandemic has directly or indirectly caused a loss or damage at the insured
                  premises or immediate area of the Insured Properties; and

               f. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.



                                                 8
   Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 9 of 10 PageID# 9



       40.     Plaintiff seeks a Declaratory Judgment to determine whether the Civil Authority

Orders constitute a prohibition of access to Plaintiff’s Insured Property as defined in the Policy.

       41.     Plaintiff further seeks a Declaratory Judgment to affirm that the Civil Authority

Orders trigger coverage under the terms of the Policy.

       42.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future loss of business income sustained and any extra

expense incurred as a result of Civil Authority Orders requiring closures of its Virginia business

due to physical loss or damage caused by the COVID-19 pandemic.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

               a. For a declaration that the Civil Authority Orders constitute a prohibition of
                  access to Plaintiff’s Insured Property.

               b. For a declaration that the prohibition of access the Orders of the Civil
                  Authorities constitutes the type of prohibited access as defined in the Policy.

               c. For a declaration that the Civil Authority Orders trigger coverage under the
                  terms of the Policy.

               d. For a declaration that the Policy provides coverage to Plaintiff for any current,
                  future and continued Civil Authority closures of its Virginia-based business due
                  to physical loss or damage resulting directly or indirectly from the COVID-19
                  pandemic under the Policy’s Civil Authority coverage parameters.

               e. For a declaration that the Policy provides business income coverage in the event
                  that COVID-19 has directly or indirectly caused a loss or damage at the
                  Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                  Property.

               f. For such other relief as the Court may deem proper.



                               TRIAL BY JURY IS DEMANDED



                                                 9
 Case 3:20-cv-00323-REP Document 1 Filed 05/06/20 Page 10 of 10 PageID# 10



      Plaintiff hereby demands trial by jury.

Dated: May 6, 2020                                   Respectfully submitted,

                                                     /s/ Justin M. Sheldon
                                                     Jeffrey A. Breit (VSB No. 18876)
                                                     Kevin Biniazan (VSB No. 92109)
                                                     Justin M. Sheldon (VSB No. 82632)
                                                     Breit Cantor Grana Buckner, PLLC
                                                     7130 Glen Forest Drive, Ste. 400
                                                     Richmond, VA 23226
                                                     Telephone (757) 622-6200
                                                     Facsimile: (757) 299-8022
                                                     Jeffrey@breitcantor.com
                                                     kbiniazan@breitcantor.com
                                                     jsheldon@breitcantor.com

                                                     Richard M. Golomb, Esq.*
                                                     Kenneth J. Grunfeld, Esq.*
                                                     GOLOMB & HONIK, P.C.
                                                     1835 Market Street, Suite 2900
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 985-9177
                                                     Facsimile: (215) 985-4169
                                                     rgolomb@golombhonik.com
                                                     kgrunfeld@golombhonik.com

                                                     Aaron Rihn, Esq.*
                                                     ROBERT PEIRCE & ASSOCIATES
                                                     707 Grant Street, Suite 125
                                                     Pittsburgh, PA 15219
                                                     Telephone: (412) 281-7229
                                                     Facsimile: (412) 281-4229

                                                     W. Daniel “Dee” Miles, III *
                                                     Rachel N. Boyd*
                                                     Paul W. Evans*
                                                     BEASLEY, ALLEN, CROW, METHVIN,
                                                     PORTIS & MILES, P.C.
                                                     P.O. Box 4160
                                                     Montgomery, AL 36103
                                                     Telephone: (334) 269-2343
                                                     Facsimile: (334) 954-7555

                                                     *pro hac vice applications to be submitted

                                                     Counsel for Plaintiff

                                                10
